Citation Nr: 1126612	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and T.S.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a Travel Board hearing in January 2011.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for disabilities of the neck, arms, legs, and a psychiatric disorder were raised by the Veteran in a statement received in January 2008.  He also referenced his "knee" and is service-connected for a right knee disability, thus raising an increased rating claim for that disability at the same time.  Further, the Veteran believes his disabilities result in his being 100 percent disabled.  Thus, the issue of entitlement to a total disability rating based on individual unemployability should also be considered.  

These issues have not yet been developed or adjudicated by the agency of original jurisdiction (AOJ) based on information in the claims folder.  Therefore, the Board does not have jurisdiction over the issues and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran was denied service connection for a low back disability in March 2005; he failed to perfect an appeal and the decision became final.

2.  The evidence received since the March 2005 rating decision is new and material, and it raises a reasonable possibility of substantiating the underlying claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 2005 denial of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received since the March 2005 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was originally denied service connection for a low back disability by way of a Board decision dated in October 2003.  He did not appeal the decision or seek reconsideration.  He sought to reopen his claim for service connection in April 2004.  The claim was denied by way of a rating decision dated in March 2005.  Notice of the rating action was provided that same month.  The Veteran did not appeal and that decision became final.  See 38 C.F.R. §§ 20.300, 20.302, 20.1103 (2010).  It is the last final denial of service connection for the issue on any basis.  As a result, service connection for a low back disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (New evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by provided a medical opinion.)  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran served on active duty in the Marine Corps from February 1977 to February 1981.  He received an Honorable discharge.  His reenlistment code was listed as RE-3B.

The evidence of record at the time of the March 2005 rating decision consisted of the Veteran's request to reopen his claim, dated in April 2004, his service treatment records (STRs), statements from the Veteran's mother, and M. Harmon, VA vocational rehabilitation medical assessment dated in July 2000, letter from the State of Kentucky, Department of Vocational Rehabilitation, dated in September 2000, VA examination reports dated in March 2003, Board remand dated in January 2001, Board decision dated in October 2003, VA treatment records dated from June 1987 to September 2004, and statements from the Veteran.

The Veteran's STRs cover a period from December 1976 to January 1981.  He was given an entry physical examination in December 1976.  No problems or abnormalities of the back were noted.  An STR entry from November 8, 1977, noted the Veteran had been involved in a motor vehicle accident (MVA) on November 5th.  The vehicle rolled over.  Although no lower back injuries were claimed or found on examination, the Veteran complained of neck and arm pain.  X-rays showed a possible subluxation of C2-C3.  Another STR entry, presumably in May 1980, reported that the Veteran was being treated for gonorrhea.  The entry also said the Veteran complained of low back pain.  An entry from December 6, 1980, notes that the Veteran was seen for complaints of back pain.  He had tripped while carrying a crate of milk.  He fell on his coccyx.  He had pain and difficulty walking.  He was referred to the Naval Regional Medical Center (NRMC) for further evaluation.  

A NRMC note from December 7th noted the Veteran's history of tripping and falling on his back.  An x-ray report was said to show spina bifida occulta at L5.  The diagnoses were low back and low cervical strain.  The Veteran was given a physical therapy consult on December 22nd.  Page one of the consult is of record, the reverse side of the form, or page two, is missing.  The consult asked for a physical therapy evaluation as the Veteran continued to experience residual muscle spasm secondary to his acute low back strain.  The first page of the consult lists the Veteran's history of injury and basic complaints.  A figure on the form used to depict the human body has an annotation of the Veteran's description of his back pain as like a "knife in [his] spine."  The STRs contain no reports of x-rays, only the one reference to an x-ray in the NRMC note of December 7th.

The Veteran had been given a separation physical examination in September 1980.  There were no back problems noted on the examination.  Subsequent to the low back injury in December 1980, the Veteran was given a second separation examination in January 1981.  No back problems or abnormalities were listed on the examination report.

The Veteran pursued educational goals through the use of VA benefits while on active duty as well as in the years immediately after his separation from active duty.  He submitted a statement in support of his educational objectives in February 1987.  The Veteran discussed why he was unable to complete a vocational course required for the program he was pursuing.  He said that back and knee injuries in service kept him from completing the course.

The Veteran submitted his original claim for service connection in September 1997.  He submitted statements relating he had received treatment from a Dr. Doucet as well as VA in the years after service.  The Veteran submitted a VA Form 21-4142, Authorization for Release of Information, with his claim wherein he reported treatment from the Louisville, Kentucky, VA medical center (VAMC) from 1976 to the then present.  He later said he had received VA treatment since 1980.  

The Veteran submitted a VA Form 21-4142 for Dr. Doucet, a chiropractor, in May 1998.  He provided an incomplete address, no city and state.  He also reported his first treatment was in 1991.

The first statement from M. Harmon was received in February 1998.  She said she had known the Veteran since August 1981.  She had witnessed him experiencing back and knee pains ever since.  She said the knee pain was more prevalent in the beginning but the Veteran then had more back pain.  She did not indicate her status as a registered nurse (RN) at that time.  The Veteran reported that she was an RN when he submitted a substantive appeal in August 1999.  

The first post-service medical evidence of a back disability is by way of an x-ray report for the lumbar spine dated in February 2000.  The report said the Veteran had a grade I spondylolisthesis of L5 on S1.  A VA outpatient record from October 23, 2002, recorded treatment for back pain.  The note also recorded that the Veteran said the Marine Corps would not let him reenlist because of his back.  X-rays taken in association with that visit were said to show spondylolysis with spondylolisthesis of L5 on S1 and evidence of degenerative disc disease (DDD) of L5-S1.

The Veteran was afforded VA examinations to assess several pending issues, to include his back disability, in March 2003.  In his psychiatric examination he told the examiner he had injured his back in service in 1980 and had continued to experience back pain.  He was also afforded a VA spine examination in March 2003.  The examiner reviewed the STR entry of the back injury on December 6, 1980.  He did not address any of the later STR entries regarding the Veteran's back pain.  The examiner noted that the Veteran's January 1987 [sic] separation examination was negative.  The examiner's initial diagnosis was lumbar back pain that the examiner said sounded like radiculopathy.  He said the radiculopathy was unrelated to the back strain in service as that was a one-time occurrence.  He said there was no evidence of chronic back pain at the time of separation.  

The examiner provided an addendum to his report after reviewing x-rays of the Veteran's lumbar spine.  He said the x-rays showed degenerative changes over the lumbar segments with a grade I spondylolithesis.  The examiner said he thought this was most likely congenitally acquired and had developed degenerative changes over time.  The examiner provided an additional comment that appears to have been transcribed incorrectly "[t]his has not resolved him back strength in service." 

The Board denied the Veteran's claim for service connection in October 2003.  The Board found that the Veteran's spina bifida occulta was a congenital defect and not subject to service connection.  Further, there was no superimposed disease or injury during service.  The Board also held that a chronic low back disability was not present in service or for many years after service and that there was no competent medical evidence that any current low back disability was related to service.  The Board found the lay statements submitted in support of the Veteran's claim as not competent to assess his disability.  The Board said the individuals did not possess any specialized medical expertise.  

The Veteran submitted a statement that the RO construed as a request to reopen his claim in April 2004.  He submitted a second statement from M. Harmon in January 2005.  She repeated her knowledge of the Veteran going back to about one year after he separated from service.  She said he told her of injuring his back in service.  Over the years he did not have "consistent" pain but it was progressive.  She also said she had seen his records that included a record of physical therapy.  She said this supported his being referred for further treatment but the records were missing.  She included an "RN" designation after her signature.

VA records for the period from March 2004 to September 2004 were added to the claims folder.  An entry from June 2004 reflected that the Veteran experienced chronic back pain.

The RO denied the claim in March 2005.  The basis for the denial was that the evidence submitted was not new and material as it did not relate to an unestablished fact necessary to establish service connection.  

The Veteran submitted his current request to reopen his claim in December 2007.  Evidence added to the claims folder since the denial of March 2005 includes a partial medical report from J. J. Barefoot, M.D., dated in August 2007, VA records for the period from May 2006 to December 2007, statement from a VA physician, M.M., M.D., dated in August 2008, lay statements from two family members, lay statements from the Veteran, and a transcript of a Travel Board hearing from January 2011.

The evidence is new as it was not previously of record for the prior denials.  The report from Dr. Barefoot is not material as it appears to be an overall disability assessment.  The report lists medical records that were reviewed, to include VA records, some of which are not included in the claims folder.  Dr. Barefoot did review entries of record at the time of the prior denials but only for purposes of noting the medical findings.  He listed a final diagnosis of a grade II spondylolisthesis of L5 on S1 without comment as to any possible connection to the Veteran's service.

The VA records, to include multiple diagnostic studies of the lumbar and lumbosacral spine, show additional diagnoses for the Veteran's lower back.  A neurosurgery clinic note of June 2006 noted that the Veteran reported back symptoms for about 18 years.  He was in an accident 18 years ago.  The Veteran also reported being in a Jeep accident, although this was not said to be in service.  A pain clinic note from July 16, 2007, said the Veteran's grade I spondylolisthesis will most likely require surgery in the future.  It was noted that the Veteran had had chronic back pain since being in a MVA 20 years earlier.  

A primary clinic note from July 23, 2007, listed several medical problems as secondary to service.  Of note was spondylolisthesis L5-S1 and compressed L5 nerve root as secondary to a helicopter crash in 1979.  There was also a listing of injuries suffered in a Jeep accident in 1977.

The VA records are considered material.  They document continued treatment for back problems as well as additional diagnoses for other low back conditions.  The records, although based on a history provided by the Veteran, relate some of the diagnoses to his military service.  

The statement from the VA physician discusses the Veteran's current medical status.  There is no reference of any diagnosis being related to service.  Thus, the statement is not material.  

The lay statement from the Veteran's sister, P.G., is not material.  She describes current problems experienced by the Veteran.  The statement from his brother D.S., reported that the Veteran was unable to reenlist in the Marines because of physical and mental health conditions.  The statement is material as it relates to the Veteran's physical status at the time of his discharge from service.  The Veteran's DD 214 contains a reenlistment code indicative of an impediment to reenlistment.  The only prior evidence of the Veteran not being able to reenlist was his statement in a VA outpatient entry in October 2002.

The Veteran and T.S., another brother, testified at a Travel Board hearing in January 2011.  The Veteran testified as to ongoing back problems since his military service.  He said he thought he originally sought help with VA in 1981.  He said he was given physical therapy and medications.  He also said he saw two private doctors, Dr. Doucet and a Dr. Stangle.  Dr. Doucet was a chiropractor and Dr. Stangle was an orthopedic surgeon.  The Veteran testified that, as far as he knew, both doctors were retired.  He had tried to get their records without success.  He said he was treated for 21/2- 3 years.  He testified that M. Harmon was a neighbor of his and a nurse.  The Veteran said she had visited him when he was inpatient at a VA hospital.  He said one time was for his back.  She did not provide any treatment.  

The Veteran's brother testified that the Veteran moved back to Louisville after service and that they lived together for a period of time.  He said that they had done that off and on over the years.  He indicated that the Veteran was in good shape after service but had problems with his back.  T.S. testified that he remembered the Veteran getting treatment from VA in 1981.  He also said he recommended the Veteran see Dr. Stangle.  T.S. testified that he visited the Veteran while he was still in service and the Veteran complained of back pain at that time.  He said the Veteran's back pain had been with him for 30 years.

The testimony of both the Veteran and T.S. is material.  It relates to the Veteran's continuity of symptomatology during and after service to the present.  The Board decision of October 2003 found that the Veteran's back disability manifested itself years after service and that there was no mention of a back problem until 1997 as the basis for its denial and the March 2005 rating decision determined there was no new and material evidence in that regard.  In addition, the testimony also addresses treatment provided to the Veteran by VA immediately after service.  He had made statements to this effect before and the Board remand of January 2001 directed that records from that period be obtained.  However, VA records dating back to June 1987 were obtained without explanation as to whether earlier records existed or not.  

When the new and material evidence is considered with the other evidence of record, such as the Veteran's statement of back pain in 1987, the lay statements from M. Harmon citing to observations of back pain since approximately 1982, the STR evidence of a MVA in service and his well documented fall on his back just prior to his discharge, the evidence does raise a reasonable possibility of substantiating the underlying claim for service connection.  See Shade, 24 Vet. App. at 121-22.  The Veteran's claim for service connection for a low back disability is reopened.


ORDER

New and material sufficient to reopen a claim for service connection for a low back disability the appeal is granted to this extent.


REMAND

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's STRs document a back injury on December 6, 1980.  They also show he was referred to a local NRMC for evaluation and possible treatment.  A NRMC evaluation from December 7th reported the results of x-rays of the lumbar spine as showing spina bifida occulta.  However, there are no x-ray reports included in the Veteran's STRs.  A NRMC physical therapy consult from December 1980 is also included in the STRs but it is incomplete.  Only the front of the form is available and the form clearly indicates that the evaluation was continued on the reverse side of the form.  In light of the lack of any x-ray reports and the missing second page of the consult, a request for any outstanding STRs must be made on remand.

The Veteran has alleged that he was kept from reenlisting because of his physical condition.  The statement from D.S. corroborated that statement and said the Veteran was kept from reenlisting based on his physical and mental health.  The Veteran's DD 214 contains a reenlistment code that does not allow for reenlistment without further action.  The Marine Corps should be requested to identify the meaning of the reenlistment code on the Veteran's DD 214.  If necessary, the Veteran's personnel records should also be obtained and associated with the claims folder to determine if the Veteran's back injury precluded his reenlistment.  

The Board decision of October 2003 did not address the Veteran's statement regarding back pain that was of record in February 1987.  The next submission from the Veteran regarding his back pain was his claim for service connection in 1997.  The Board concluded that there had been a gap of some 16 years with no evidence of back pain as a partial basis for the denial of the Veteran's claim.  

The Veteran has provided different dates for when he was first treated by VA after service.  In short, he has provided several statements, and testimony, that he was treated by VA soon after his discharge in February 1981.  The Board remand of January 2001 noted this and directed that records from that time, 1981, be obtained and associated with the claims folder.  

There is a request from the RO to VAMC Louisville for the records that is dated in May 2001.  The request asked for records for the Veteran from January 1981 to June 1997.  The request also asked that the VAMC specifically state if the records are unavailable and that all attempts to obtain such records were negative.  The request was annotated that records from June 1987 to January 1997 were provided without further comment.  There was no indication that there were no records dated prior to June 1987.  On remand, another request for the records must be made and, if they do not exist, or cannot be located, a complete response indicating the status of the records, as in they do not exist or cannot be found, must be provided.  

The Board notes that the latest VA records in the claims folder at the time of the March 2005 rating decision were dated in September 2004.  Records obtained with the current claim only go back to May 2006.  In addition, the examination report from Dr. Barefoot provides a detailed summary of the evidence he had for review.  In that regard he cites to two VA x-ray reports relating to the lumbar spine dated in October 2004, and February 2005.  Neither of these reports has been associated with the claims folder.  He also cites a VA outpatient record from February 10, 2005, not in the claims folder, where the Veteran was treated for back pain.  In short, all relevant VA treatment records for the Veteran, not already of record, must be obtained and associated with the claims folder, whether from 1981 to 1997 or from September 1994 to the present.  

Finally, the Veteran was said to have spina bifida occulta in service as evidenced by the NRMC report of December 7, 1980.  There was no diagnosis of spondylolisthesis in service.  The March 2003 VA examiner said that the Veteran's post-service diagnosis of spondylolisthesis was most likely congenitally acquired and had developed degenerative changes over time.  He did not state whether the spondylolisthesis was likely present in service.  Nor did the examiner provide a basis for his opinion that the condition was congenitally acquired.

The Board denied service connection for spina bifida occulta because it is considered a congenital defect.  This was based in part on citation to a Court decision that defined the condition as a congenital defect.  The Board notes that spondylolisthesis is defined as forward displacement of a lumbar vertebra on the one below it and especially of the fifth lumbar vertebra on the sacrum producing pain by compression of nerve roots.  Newman v. Brown, 5 Vet. App. 99, 101 (1993).  This definition does not provide that spondylolisthesis is congenital in origin or whether it is a defect or disease, although the latter is implied.  The Board must defer to a medical assessment in this case.  

Service connection may not be established for congenital defects but service connection may be granted for congenital diseases.  See Winn v. Brown, 8 Vet. App. 510 (1996); see also VAOPGCPRECs 1-90, 67-90, 82-90; 38 C.F.R. §§ 3.303(c), 4.9 (2010).  A congenital defect is defined as being incapable of any improvement or deterioration.  A congenital disease may be subject to improvement or deterioration.  See VAOPGCPREC 82-90.

If the Veteran's spondylolisthesis is determined to be a congenital disease, then the question of whether the disease manifested itself before service, during, or after service must also be addressed.  Also, if the disorder was present during service, was it aggravated by service.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

Even if the Veteran fails to respond, the RO must contact the VAMC in Louisville and request records for the Veteran dating from February 1981 to January 1997 and from September 2004 to the present.  The VAMC must be advised that, if there are no records dated prior to June 1987, a determination to that effect must be set forth in writing.  If there are records dated prior to June 1987, but they are not available, a complete description as to why the records are not available must be provided by the VAMC.  

2.  The RO should contact the appropriate agency to request any additional outstanding STRs for the Veteran.  This would include any records from the NRMC associated with Camp Pendleton, California, during the Veteran's period of service.  

3.  The RO should contact the Marine Corps and ask that they provide information as to the meaning of a reenlistment code of RE-3B for a discharge affected in February 1981.  This would likely require submitting a copy of the Veteran's DD 214.  If necessary to provide a complete assessment of whether the Veteran's medical condition was a bar to his reenlistment, his personnel records should be obtained.

4.  Upon completion of the above development, the Veteran should be afforded a VA examination to evaluate his claim for service connection for his low back disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner must indicate in the examination report that such a review occurred.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  Any medical records relied on by the examiner must be included in the claims folder.  

The examiner is advised that the Veteran injured his back in service through a fall in December 1980.  A clinical assessment said there was x-ray evidence of spina bifida occulta.  The Veteran was diagnosed with muscle strain/sprain of the lower back that time.  He was discharged from service approximately two months later for expiration of his enlistment.  

The Veteran has testified and submitted statements saying that he sought treatment for back pain soon after service and that he has experienced back pain ever since service.  

The examiner is requested to identify any and all disorders of the low back.  The examiner is requested to provide an opinion as to whether any identified disorder is a congenital defect or congenital disease.

If any disorder is identified as a congenital disease, the examiner is further requested to provide an opinion as to 1) whether the congenital disorder pre-existed the Veteran's service, if so the examiner should cite to the evidence of record to support that conclusion and state whether they believe the evidence is clear and unmistakable (undebatable) as to show the disorder pre-existed service; 2) if the examiner finds that the disorder pre-existed service, they are also asked to determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.

If it is determined that any low back disorder did not pre-exist service, the examiner is further requested to provide an opinion whether there is a 50 percent probability or greater (at least as likely as not) that any currently diagnosed low back disorder can be related to the Veteran's service.

A complete rationale for any opinion expressed must be provided.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated in Jones that the phrase "without resort to speculation" (emphasis in original) should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.

5.  After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


